DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s remarks to obviate the 35 U.S.C. 112 rejections of original claims 6 and 7 for the reasons outlined in the office action mailed 10 May 2021, is acknowledged and therefore the rejections thereto have been withdrawn as being moot in light of said amendment and therefore claims 26 and 27, which recites similar recitations, are not subject to a similar rejection under 35 U.S.C. 112 in view of said remarks.

Response to Arguments
Applicant’s arguments, see Applicant’s remarks page 10, filed 9 September 2021, with respect to claims 23, 25, and 36 which contain the features of former claims 2, 5, and 17, respectively, as also indicated by Applicant, have been fully considered and are persuasive.
In particular, because claims 23, 25, and 36 are claims written in independent form that were objected to as allowable if including all of the limitations of their respective base claims for the reasons indicated in the last office action mailed 10 May 2021, each of said claims are hereby indicated allowable.
claims 24 and 37 which contain the features of former claims 1 and 3, 16 and 18, respectively, as also remarked by Applicant, have been fully considered and are persuasive.
In particular, Ehrenberg, upon further consideration in light of Applicant’s arguments, does not disclose or render obvious to the skilled artisan the limitations of claim 24, now containing the features of former claims 1 and 3, because as remarked by Applicant, the magnetic circuit device of Ehrenberg is comprised to pole cores that are made from ferrite material rather than sheet elements as required in claim 24 (as well as claim 37 which contains the subject matter of former claims 16 and 18).

However, Applicant’s further arguments regarding claim 39 (which contains the features of former claim 20 as remarked by Applicant in page 11 of Applicant’s remarks), have been considered but are not persuasive.
Applicant argues in page 12 of Applicant’s remarks that Ehrenberg does not show the method of production of a magnetic circuit device since Ehrenberg does not show a magnetic circuit device made from only sheet elements.
Regarding the above, the examiner respectfully submits that the claimed limitations in claim 39 require only that the magnetic circuit device elements themselves are present; including a least one coil core, a first yoke element, a second yoke element, a first pole piece and a second pole piece, and a coil that surrounds the at least one coil core of a finished magnetic circuit device. The claim further requires separating at least one sheet element which is cut out from a flat starting sheet in a separating step and bending the at least one sheet only sheet elements as argued by Applicant. Rather, the claim scope is considered to be met if the at least one sheet element that is cut from a flat starting sheet is bent at some point which would be construed as fulfilling the claim requirement of “to form the magnetic circuit device in a bending step”. Accordingly, because Ehrenberg was considered to teach such features of former claim 20, the rejection is upheld as proper herein regarding claim 39. Furthermore, because claim 41 recites the features of 22, which was also rejected under 35 U.S.C. 102(a)(1) in the last office action and the scope of claim 41 is not considered to be different than claim 22, the rejection of claim 22 is upheld as proper regarding newly introduced claim 41 that recites the same features.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrenberg et al. US PG-PUB 2010/0024569 A1 (hereafter Ehrenberg), prior art of record.
As to claim 39: Ehrenberg discloses a method for production of a magnetic circuit device for a magnetically-inductive flow-measuring device (fig. 1; ¶ 23) for guiding a magnetic field (¶ 25 regarding the disclosed magnetic flux concentration carried out by the disclosed device) with a coil (3a, 3b; fig. 1), wherein the magnetic circuit device has at least one coil core (6a, 6b; ¶ 25), a first yoke element (the portion of the yoke 7 that is located on the right half of the device depicted in fig. 1 and disclosed in ¶ 26), a second yoke element (the portion of the yoke 7 that is located on the left half of the device depicted in fig. 1 and disclosed in ¶ 26), a first pole piece (8b; fig. 1) and a second pole piece (although not denoted with a reference number in fig. 1, ¶ 27 notes that each of pole cores 6a and 6b each have flange moldings that are considered to be pole pieces), wherein the coil surrounds the at least one coil core of a finished magnetic circuit device (see fig. 1 regarding the relative positions of the coil elements 3a, 3b to the coil cores 6a, 6b and thus the coil is considered to surround the at least one coil core of a finished magnetic circuit device), comprising:
separating at least one sheet element (¶ 26 regarding the yoke element of the magnetic circuit device that is bent as disclosed) which is cut out from a flat starting sheet in a separating step (the disclosed yoke element must necessarily be derived from a piece of stock material that forms the final sheet element and which may be considered to be partially flat, at least when viewing the stock material in small and/or microscopic scales);
guiding the at least one sheet element through the coil in a guiding step (when the final device as depicted in fig. 1 is assembled, the at least one sheet element is guided through the 
bending the at least one sheet element to form the magnetic circuit device in a bending step (¶ 26 regarding the yoke element of the magnetic circuit device that is bent as disclosed and therefore implies that a bending step must occur in order to arrange the sheet element in the disclosed “clip-like manner”).

As to claim 41: Ehrenberg discloses the method according to claim 39, wherein the bending step has multiple partial bending steps (the sheet elements formed as parts of the yoke 7 and depicted in fig. 1 are formed in the bent manner as disclosed in ¶ 26 and because multiple angles are formed in the sheet elements depicted, there are multiple partial bending steps that are required to create such a configuration for said sheet element), and a first number of partial bending steps is executed, wherein when the guiding step is executed, and remaining bending steps are executed, a positive connection between the magnetic circuit device and the coil is produced by the remaining partial bending steps (as the portions that form the final depiction in fig. 1 are formed by bending the sheet element in a “clip-like manner” as disclosed in ¶ 26, the guiding step occurs as described above in the 35 U.S.C. 102(a)(1) rejection of claim 20 and there is a connection between the magnetic circuit device as defined above and the coil is produced by the remaining partial bending steps to create the final depicted device in fig. 1).
  

Allowable Subject Matter
Claims 23-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 23: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a third pole piece section, wherein the sheet element is bent so that the first pole piece and the third pole piece section together form the first pole piece, when considered in combination with the other limitations recited in the claim.
As to claim 24: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a magnetic circuit device that is made from an at least partially bent sheet element or from multiple at least partially bent sheet elements, wherein the magnetic circuit device is configured from two sheet elements, wherein the second sheet element comprises: a first coil core section; a first yoke element section; a second pole piece section; a second yoke element section; and the second yoke element section forms the second yoke element, when considered in combination with the other limitations as recited in the claim.
As to claim 25: The prior art of record does not disclose or render obvious to the skilled artisan the limitation wherein the third sheet element has in succession a third pole piece section, a second coil core section and a fourth yoke element section, when considered in combination with the other limitations as recited in the claim.
As to claim 36: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a third pole piece section, wherein the at least one at least partially bent sheet element is bent so that the first pole piece section and the third pole piece section when considered in combination with the other limitations as recited in the claim.
As to claim 37: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of a magnetic circuit device that is made from two sheet elements, wherein the first sheet element has a first pole piece section and wherein the second sheet element comprises a first coil core section; a first yoke element section; a second pole piece section; a second yoke element section; and a second coil core section, and wherein the second sheet element is bent so that the first coil core section and the second coil core section together form the coil core, when considered in combination with the other limitations as recited in the claim.
As to claim 38: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of connecting the multiple sheet elements to one another to form the magnetic circuit device, when considered in combination with the other limitations as recited in the claim.
As to claims 26-35: Each of said claims depends ultimately from one of claims 23-25 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.



Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 40: The prior art of record does not disclose or render obvious to the skilled artisan the limitation of connecting the multiple sheet elements to one another to form the magnetic circuit device, when considered in combination with the other limitations of the claim and when considered in view of parent claim 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856